Citation Nr: 1041220	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected bilateral hearing loss.

2.  Entitlement to an increased initial disability evaluation in 
excess of 10 percent for peptic ulcer disease.

3.  Entitlement to service connection for a skin disorder, to 
include as linked to herbicide exposure.

4.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to May 1966.  
This appeal initially came before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The Board Remanded the claims on appeal in 
March 2007.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted before the undersigned Veterans Law Judge 
in September 2005.

The claim for an increased initial disability evaluation in 
excess of 10 percent for peptic ulcer disease from September 11, 
2008, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although VA audiometric examinations disclose some increase 
in the severity of the Veteran's service-connected hearing loss 
during the pendency of this appeal, no examination during the 
appeal period discloses results which meet criteria for an 
evaluation in excess of 20 percent.  

2.  Prior to September 10, 2008, the Veteran's service-connected 
peptic ulcer disability was manifested by complaints of 
occasional stomach pain and tenderness on objective examination, 
and by use of medication to control symptoms, but was not 
manifested by moderately severe ulcer disease, impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes.

3.  The medical evidence establishes that the only skin disorder 
for which there is a current medical diagnosis is folliculitis, 
and the evidence establishes that folliculitis is not related to 
the Veteran's service.

4.  The Veteran does not have a current diagnosis of PTSD, and 
the medical evidence establishes that the only currently-
diagnosed psychiatric disorders are a cognitive disorder and 
dementia, and the evidence establishes that the Veteran's current 
cognitive disorder and dementia are not related to the Veteran's 
service.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (2009).

2.  Prior to September 11, 2008, the criteria for an initial 
evaluation in excess of 10 percent for peptic ulcer disease are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7305 (2009).

3.  A skin disorder, to include folliculitis, was not incurred in 
or aggravated by active service, nor may a skin disorder be 
presumed to have been incurred in service, to include as a result 
of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2009); Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  

4.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service, nor may an acquired 
psychiatric disorder be presumed to have been incurred in 
service, to include as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.104, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection 
for the claimed disorders and that he is entitled to higher 
initial evaluations for the two service-connected disabilities at 
issue.  Before assessing the merits of the appeal, VA's duties to 
the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Duty to notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

Here, two of the Veteran's claims on appeal are challenges to 
initial evaluations assigned following the grants of service 
connection for hearing loss and for peptic ulcer disease.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before these claims for service connection were granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.  

As to the claims for service connection for a psychiatric 
disorder and a skin disorder, prior to the initial adjudication 
of the claimant's claim, a VCAA letter which advised the Veteran 
of the criteria for service connection was issued in February 
2003.  This letter advised the Veteran of criteria pertaining to 
service connection in claims related to exposure to herbicides.  

Following BVA's Remand of the appeal in 2007, the Appeals 
Management Center issued a March 2007 letter which notified the 
Veteran of the general criteria for an increased evaluation for a 
service-connected disability.  The letter also advised the 
Veteran all the general criteria for determining a disability 
rating and for determining the effective date of the award when 
an increased level of compensation is granted.  This notice 
complied with requirements set forth in Dingess/Hartman v. 
Nicholson, supra.  Another VCAA notice letter was issued in March 
2010.  

The claim was thereafter readjudicated, and a supplemental 
statement of the case (SSOC) was issued in April 2010.  Although 
the Veteran was not provided with notice in compliance with the 
VCAA until after the initial adjudication, the claim was 
readjudicated after compliant notice was issued.  There is no 
contention that the Veteran has been prejudiced by any defect in 
the content or timing of the notice.

Given the facts of this case, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary. 

Duty to assist

Next, VA has a duty to assist a claimant in the development of 
the claim, including obtaining service medical records if needed, 
obtaining pertinent treatment records, providing an examination 
when necessary, or other pertinent development.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the service treatment 
records are associated with the claims files.  The Veteran was 
afforded VA examinations.  The appeal was remanded in 2007, and 
additional VA examinations were afforded during the course of the 
Remand.  Voluminous VA treatment records, totaling more than 250 
pages of non-duplicative materials, as well as duplicates of some 
VA clinical records, are associated with the claims file.  The 
record establishes that the Veteran was granted disability 
benefits by the Social Security Administration (SSA) in 1998.  
For the reasons set forth below, the SSA records are not relevant 
to the two service connection claims addressed below.  The SSA 
records pre-date the Veteran's current claim, and thus are not 
relevant to the current severity of his service-connected 
disabilities.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 
207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses are prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3.

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
(DC) 6100.  Pursuant to these regulations, hearing acuity is 
measured by the results of speech discrimination tests and pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  
Examinations are conducted without the use of hearing aids.  Id.  

The rating schedule establishes eleven auditory acuity levels to 
evaluate the degree of disability for service-connected hearing 
loss based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical application of 
the rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VI(A), whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  

1.  Claim for increased initial rating, hearing loss 

Historically, the Veteran was granted service connection for 
bilateral hearing loss in 2003 and awarded a 20 percent 
disability rating, effective in March 2001.  At the time of that 
rating decision, VA audiologic examination conducted in April 
2003, disclosed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
30
75
75
51
LEFT
50
70
75
70
66

The speech recognition score on the Maryland CNC word list was 
100 percent for the right ear and 56 percent for the left ear, at 
85 dB.  Diagnosis was assymetrical hearing loss, worse in the 
left ear than in the right ear.  

The Veteran contends that his hearing loss increased in severity 
after this examination.  VA audiologic examination conducted in 
April 2010, disclosed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
50
90
100
68
LEFT
7540
80
85
80
80

The speech recognition score on the Maryland CNC word list was 88 
percent for the right ear and 52 percent for the left ear, at 85 
dB.  Diagnosis was assymetrical hearing loss, worse in the left 
ear than in the right ear. 

As noted above, there are 11 levels of auditory disability, for 
purposes of determining the appropriate disability rating, with 
the levels designated as Level I for least severe hearing loss to 
Level XI for most severe hearing loss.  When reviewed against 
Table VI, used to assign the levels of impairment, the Veteran's 
2003 audiometric findings result in a Level VII designation for 
hearing loss in the left ear and a Level III designation for the 
right.  Table VII specifies a 20 percent evaluation for Level III 
impairment in one ear combined with a Level VII impairment in the 
other ear.  Thus, no evaluation in excess of 20 percent is 
warranted based on the 2003 VA examination.

The 2010 VA examination resulted in findings which support a 
Level VIII hearing loss designation for the left ear and a Level 
III designation for the right ear, which again results in a 20 
percent evaluation.  Thus, no evaluation in excess of 20 percent 
is warranted based on the 2010 VA examination.  

The Veteran does not contend that the severity of hearing loss 
has exceeded the severity shown at the time of the 2010 VA 
examination at any time during the course of the appeal, so there 
is no basis for an initial evaluation in excess of 20 percent at 
any time during the appeal period.  Fenderson, supra.

The Board has also considered whether application of the 
provisions of 38 C.F.R. § 4.86 regarding exceptional patterns of 
hearing impairment would result in a higher evaluation for the 
Veteran.  When these patterns are present, evaluation under Table 
VI(A) may be substituted for evaluation under Table VI, if that 
substitution would be more favorable to the Veteran.  In this 
case, two right ear thresholds are below 55 (at 1,000 and 2,000 
Hz), so neither exception applies to right ear hearing loss.  One 
exception applies to left ear hearing loss.  However, use of 
Table VI(A) to evaluate left ear hearing loss results in a Level 
VII designation instead of a Level VIII designation, and thus is 
not more favorable to the Veteran than evaluation under Table VI.  
Therefore, consideration of 38 C.F.R. § 4.86(a) does not result 
in an evaluation in excess of 20 percent.  

The Board acknowledges the Veteran's assertions that his hearing 
impairment is significant and that he should receive a higher 
rating.  However, the Board is constrained by the applicable 
regulations, which require evaluation by strict mechanical 
application of the tables that make up the rating criteria for 
hearing impairment.  The governing regulations provide a 20 
percent evaluation, and no higher evaluation, for the Veteran's 
hearing loss on an objective basis.  

The Board has considered whether a higher rating for hearing loss 
may be assigned on the basis of extraschedular factors, including 
effects of the Veteran's hearing loss on his daily activities or 
employability.  38 C.F.R. §§ 3.321(b), 4.16.  The record 
establishes that the Veteran has not been employed since about 
1997.  His inability to work beginning in 1997 was not related to 
his hearing loss at that time, and the Veteran has not indicated 
that his hearing loss currently precludes employability.  The 
Veteran has not identified effects of hearing loss not considered 
within the rating criteria, and the record does not support or 
infer a claim for an increased evaluation on an extraschedular 
basis.  Id.  

The Board finds no basis for an evaluation in excess of 20 
percent for hearing loss.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim for is denied.

2.  Claim for increased initial rating, peptic ulcer disease

The Veteran's chronic peptic disease has been evaluated under 
Diagnostic Code (DC) 7305, which provides for a 60 percent 
evaluation for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  A 40 percent 
evaluation is assigned for moderately severe ulcer disease with 
symptoms which are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 20 percent evaluation is assigned for 
moderate ulcer disease with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, and a 10 percent evaluation 
is assigned for mild recurring symptoms once or twice yearly.  
See DC 7305.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the disease.  
See 38 C.F.R. § 4.112.  

Facts and analysis

With regard to testing and treatment, the Veteran was afforded VA 
examination in 2003.  The Veteran complained of frequent stomach 
discomfort and diarrhea.  Testing was previously positive for 
Helicobacter pylori.  The Veteran appeared to be of normal body 
build.  The examiner did not provide a specific weight.  

August 2003 VA hospitalization records reflect that the Veteran 
weighed 193 pounds.  His ideal weight for his height was 
calculated as 148 pounds.  The Veteran denied nausea or vomiting.  
Laboratory examinations during the hospitalization disclosed that 
hemoglobin and hematocrit were within normal limits.  The 
Veteran's hospitalization was unrelated to his service-connected 
GI disability.

October 2004 VA outpatient notes reflect that the Veteran was 
taking ranitidine for his gastrointestinal symptoms twice daily.  
VA outpatient treatment notes dated in 2004, 2005, 2006, 2007, 
and through September 10, 2008, disclose that the Veteran's 
weight remained stable, varying from 185 pounds to 194 pounds.  
Laboratory examinations of the Veteran's blood were conducted 
frequently during the period from 2003 to September 10, 2008, and 
the results are too numerous to discuss in detail.  However, the 
results of the numerous laboratory examinations of the Veteran's 
blood consistently disclosed that the Veteran had no anemia.  

The Veteran was hospitalized on one occasion, in May 2005, with 
complaints including nausea and vomiting and abdominal pain.  The 
records of that hospitalization disclose that the Veteran was 
found to have an acute gastroenteritis, and the service-connected 
GI disability was not linked to the Veteran's symptoms.

The records of outpatient treatment dated September 10, 2008, are 
the last clinical records associated with the claims file until 
March 30, 2010.  Therefore, the evaluation addressed in this 
appellate review does not include the period from September 11, 
2008 to the present.  This period is addressed in the Remand, 
below.  

In August 2008, the Veteran reported that he was having increased 
reflux symptoms, dysphagia, gas, and blood in his stools.  The 
provider determined that the Veteran's prescription for 
omeprazole (Prilosec) should be restarted.  The Veteran's abdomen 
was soft and non-distended, but there was tenderness in the 
epigastric region.  The Veteran's hemoglobin was 14.3 (within the 
normal reference range listed in the report of laboratory 
examination) and his hematocrit was 41.8 (within the stated 
normal reference range).  

These clinical records disclose that the Veteran's peptic ulcer 
disease did not result in recurring episodes of severe symptoms 
during this period, as no such period was reported by the Veteran 
to any provider or at any VA examination.  As there are more than 
250 pages of clinical records for the period from 2003 through 
September 2008, the fact that there is no notation of a complaint 
of severe symptoms or an incapacitating period is strong evidence 
against the claim for an increased evaluation in excess of 10 
percent.  The clinical record clearly reflect that, each time the 
Veteran had abdominal symptoms that were more than mild in 
nature, those symptoms were found to be due to a disorder other 
than the service-connected peptic ulcer disease.  

The clinical records during this period also demonstrate that the 
Veteran did not have impairment of health manifested by anemia 
and weight loss, as laboratory examinations demonstrated that he 
did not have lower than normal hemoglobin or hematocrit, and his 
weight remained stable between 186 and 194 pounds.  

In his 2004 notice of disagreement, the Veteran stated his belief 
that he was entitled to an evaluation in excess of 10 percent for 
peptic ulcer disease because he had to restrict his diet in order 
to control his symptoms.  However, there is no evidence that the 
Veteran's dietary restrictions are so stringent as to be 
equivalent to moderate recurring symptoms or are so stringent as 
to result in weight loss or nutritional deficits.  Accordingly, 
the Board does not find that the dietary restrictions required to 
control the disability are of such severity as to warrant an 
increased evaluation in excess of 10 percent, prior to September 
11, 2008.  

The Board has considered whether evaluation of the Veteran's 
disability must be referred to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  As noted above, that regulation provides that to 
accord justice in an exceptional case, where the schedular 
standards are found to be inadequate, the claim may be referred 
for review of assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.

There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the Veteran's claim for an increased disability rating 
for his service-connected gastrointestinal disability, the rating 
criteria are adequate.  Higher ratings are available for peptic 
ulcer disease, but the Veteran simply does not meet those 
criteria.  The Board has considered the Veteran's contention that 
his dietary restrictions should entitle him to a higher 
evaluation.  However, the Board does not find that the dietary 
restrictions are so stringent as to result in an unusual 
disability picture, and are not equivalent to a manifestation of 
disability that warrants a higher evaluation.  

The Board finds no basis for an evaluation in excess of 10 
percent for peptic ulcer disease.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt rule 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim for an initial rating in excess of 10 percent, through 
September 10, 2008, is denied.

Claims for service connection 

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

A Veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The Veteran in this case serviced in Vietnam 
and is presumed to have been exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain disorders may be 
presumed service-connected, even though there is no record of 
such disease during service.  However, the list of disorders to 
which such a presumption may be applied does not include a 
cognitive disorder, dementia, or folliculitis.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
"Diseases Not Associated With Exposure to Certain Herbicide 
Agents," 68 Fed. Reg. 27,630-41 (May 20, 2003).  

A claim of entitlement to service connection based on exposure to 
herbicides may also be established based on medical evidence that 
a current disease is etiologically related to in-service events.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).  

If the Veteran is unable to substantiate his service connection 
claim on a presumptive basis, the Board is obligated to consider 
the Veteran's claim on a direct basis, including allowing the 
Veteran to establish that herbicide exposure was the direct cause 
of the disorder at issue.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veteran was not precluded 
under the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof of 
direct actual causation).

3.  Claim for service connection for a skin disorder

The service treatment records disclose that no skin disorder was 
treated during the Veteran's service.  At his September 2005 
Travel Board hearing, the Veteran testified that he first 
developed a skin rash shortly after his service discharge.  He 
testified that the rash returned in the summers and when it was 
warm.  He testified that he had never sought treatment from VA 
for the skin disorder, but that he had sought private treatment 
at least as early as in the 1990s.  He testified that creams and 
lotions were prescribed for the skin disorder, but were not 
really effective.  He testified that he thought the rash might 
have been due to exposure to Agent Orange.  

The earliest private treatment records obtained during 
development of the claim are dated in 1992.  Thos records fail to 
disclose a diagnosis of a skin disorder, treatment for a skin 
disorder, or complaints of a skin disorder.  

The VA outpatient treatment records from March 2001, when the 
Veteran submitted the claim for service connection for a skin 
disorder, to the present, disclose that the Veteran has not been 
treated chronically or continuously for a skin disorder during 
this period.  The Veteran was treated for a rash and itching in 
July 2006 and August 2006.  No specific diagnosis was assigned at 
that time.  VA outpatient treatment records dated in 2007 and 
2008 disclose that no diagnosis of a chronic skin disorder was 
added to the Veteran's list of diagnoses, and there is no 
notation that any topical medical was prescribed for a skin 
disorder.  

On VA examination conducted in March 2010, the examiner found no 
skin disorder.  The examiner noted that there were old scars on 
the Veteran's arms and legs.  The Veteran reported that he had an 
intermittent skin disorder, especially in summer, on his back, 
legs, and arms.  He reported that the last episode occurred two 
or three years prior to the examination.  The examiner assigned a 
diagnosis of folliculitis, by history.  The examiner provided an 
opinion that there was no evidence that the history of 
folliculitis was related to exposure to herbicides or to the 
Veteran's service.  

The clinical evidence of record establishes that the Veteran does 
not have a chronic skin disorder.  The Veteran himself testified 
that he did not seek treatment of a skin disorder from VA prior 
to 2005.  The Veteran testified that he had sought private 
medical treatment for a skin disorder over the years, but the VA 
clinical records dated from 2001 through 2005 establish that no 
diagnosis of a skin disorder was assigned during this four-year 
period, and the Veteran did not complain of or seek treatment for 
a skin disorder during this period.  The Veteran testified that 
he did not seek private treatment during this period.  Therefore, 
the clinical evidence establishes that no chronic skin disorder 
was present from 2001 through 2005.  The evidence from 2001 
through 2005 is persuasive and probative evidence that no chronic 
skin disorder was present, as the Veteran was hospitalized during 
this period and underwent comprehensive clinical evaluations.  

The Board notes, in this regard, that the record establishes that 
the Veteran began receiving disability benefits from the Social 
Security Administration (SSA) in 1998.  However, it is would be 
fruitless to obtain records from SSA in this case, since those 
records, which would be dated prior to the 1998 grant of 
benefits, could not establish that any chronic skin disorder, if 
present in or prior to 1998, continued to the present, since VA 
records dated from 2001 through 2005 establish that no chronic 
skin disorder was present during that period.  

Although the VA clinical records reflect that the Veteran was 
treated for at least two episodes of itching of the skin between 
2005 and 2010, the records shown that no diagnosis of a chronic 
skin disorder was assigned.  No skin disorder was present on VA 
examination in 2010.  The examiner stated that there were scars 
which suggested past episodes of folliculitis.  The examiner 
opined that folliculitis, if present, was not related to the 
Veteran's military service or any incident thereof.  

In summary, the evidence shows that the Veteran was not treated 
for a skin disorder in service.  The records of a 1992 private 
hospitalization disclose no history of a chronic skin disorder 
and no treatment of a skin disorder.  VA clinical records from 
2001 through 2005 demonstrate that no diagnosis of a chronic skin 
disorder was assigned, and no history of a chronic skin disorder 
was noted.  Although the Veteran was treated for itching of the 
skin on at least two occasions between 2005 and 2010, no 
diagnosis of a chronic skin disorder was assigned.  No skin 
disorder was present on VA examination in 2010.  

The preponderance of the evidence is against a finding that the 
Veteran incurred a chronic skin disorder in service or within one 
year after service.  The evidence establishes that no VA provider 
has assigned a diagnosis of a chronic skin disorder.  This is 
persuasive evidence against the claim, since there are more than 
500 pages of VA clinical records dated from 2001 through 2010 
associated with the claims files.  The Veteran does not currently 
manifest a skin disorder, and the medical opinion establishes 
that the skin disorder diagnosed by history is not related to the 
Veteran's service.  The Veteran's assertions that a skin disorder 
has been chronic and continuous since service are contradicted by 
the clinical evidence of record.

The preponderance of the evidence is against the claim, and the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure, must be denied.  

4.  Claim for service connection for an acquired psychiatric 
disorder 

When he filed his claim in March 2001, the Veteran claimed that 
he had "a nervous condition" related to combat in Vietnam.  The 
Veteran noted that he had been awarded a Combat Infantryman Badge 
(CIB).  He did not specifically identify the psychiatric disorder 
for which he was seeking service connection.  The Board notes 
that specific identification of the disorder is not required.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Treatment records prior to the submission of the 2001 claim 
disclose that the Veteran was not under VA treatment for any 
psychiatric disorder other than alcohol abuse.  

The report of VA examination conducted in March 2003 discloses 
that a diagnosis of anxiety disorder was assigned, but the 
examiner declined to assign a diagnosis of PTSD, finding that, if 
the Veteran had met the criteria for PTSD at one time, he did not 
meet the criteria for PTSD at the time of the examinations.  The 
Veteran did meet the criteria for a diagnosis of anxiety 
disorder.  However, the examiner opined that there was no clear 
relationship between the current anxiety disorder and the 
Veteran's service.  In his 2004 notice of disagreement, the 
Veteran stated that he attributed his ongoing battle with 
alcoholism to his service.  

In August 2003, the Veteran was hospitalized.  Evaluation 
following hospitalization resulted in assignment of a diagnosis 
of major depression.  In December 2003, during treatment for 
depression, the Veteran reported difficulty with memory.  
Treatment for major depression, recurrent, continued in 2004 and 
2005.  In early 2006, the Veteran was referred for neurologic 
evaluation.  Cognitive deficits were noted.  

In April 2006, the Veteran again complained of forgetfulness.  
There was diffuse brain atrophy on magnetic resonance imaging 
(MRI) examination.  Evaluation of the Veteran's ability to drive 
a motor vehicle revealed additional deficits.  

In April 2007, the Veteran was again afforded VA examination to 
determine whether he met the criteria for PTSD.  The examiner 
found numerous deficits of mood and cognition, and assigned a 
diagnosis of dementia.  Neuropsychological testing confirmed 
probable dementia, although the Veteran reported that his 
forgetfulness and memory loss were not progressing.  A diagnosis 
of early dementia was again assigned in June 2007.  The Veteran 
was thereafter followed for depression and dementia.  

The Veteran was again afforded VA examination in April 2010.  The 
Veteran described several stressors that occurred while he was in 
Vietnam.  The examiner determined that the Veteran's account of 
the stressors was credible and consistent with the circumstances 
of his service.  The examiner concluded that, although the 
Veteran had experienced events in Vietnam that involved actual or 
threatened death and a threat to the Veteran's physical safety or 
the safety of others, the Veteran did not meet the criteria for 
PTSD.  The examiner noted the Veteran's history of cardiovascular 
accident (CVA) followed by vascular dementia.  The examiner noted 
that the Veteran's vascular dementia was "well documented."  
The examiner assigned a diagnosis of cognitive disorder, and the 
examiner concluded that the Veteran's depression symptoms were 
related to his dementia.  

No diagnosis of PTSD has been assigned by any provider during the 
course of this appeal.  The examiner who conducted the April 2010 
VA examination concluded that the only psychiatric disorders 
currently manifested were dementia and a cognitive disorder.  The 
opinion provided by the examiner who conducted the April 2010, 
and the clinical records as a whole, establish that the Veteran's 
vascular dementia and his cognitive disorder are not related to 
his service.  Providers have assigned diagnoses of depression, 
but no provider has opined that the Veteran's depression was 
related to his service.  The examiner who conducted April 2010 VA 
concluded that the Veteran's depression was a symptom of 
dementia.  Thus, the evidence is against a finding that the 
Veteran's depression is related to his service.

The Veteran does not have a current psychiatric disorder which 
was incurred or aggravated in service, and no provider has 
assigned a diagnosis of any psychiatric disorder which has been 
associated with exposure to herbicides.  The Veteran has not 
provided any evidence that he has a current disorder which is a 
result of exposure to herbicides or any other incident of 
service, and no provider has suggested such an etiology.  

The preponderance of the evidence is against a finding that the 
Veteran has PTSD or any other psychiatric disorder as a result of 
his service or any incident of service, to include exposure to 
herbicides.  There is no doubt which may be reso9lved in the 
Veteran's favor.  The claim must be denied.  


ORDER

The appeal for an initial disability evaluation in excess of 20 
percent for service-connected bilateral hearing loss is denied.

The appeal for an increased initial disability evaluation in 
excess of 10 percent for peptic ulcer disease, prior to September 
11, 2008, is denied.

The appeal for service connection for a skin disorder, to include 
as linked to herbicide exposure, is denied.

The appeal for service connection for a psychiatric disorder, to 
include PTSD, is denied.  


REMAND

At the time of VA gastrointestinal (GI) examination conducted in 
April 2010, the examiner noted that the Veteran had not sought 
treatment for or evaluation of his GI disability since prior to 
2007.  However, VA outpatient treatment records reflect that the 
Veteran was treated for his GI disability in August 2008.  
Omeprazole (Prilosec) was again prescribed at the August 2008 
outpatient treatment visit.  There are no clinical records during 
the period from September 10, 2008, through February 2010, so the 
Board is unable to determine the severity of the Veteran's 
symptoms related to GI disability during that period.  In March 
2010, the Veteran, assisted by an individual identified as his 
wife, reported that his GI symptoms had become more severe, and 
it was reported that the Veteran had lost weight.  The Board is 
unable to determine the onset of the increased symptoms.  
Therefore, the claim for an increased evaluation for service-
connected peptic ulcer disease is remanded for additional 
development for the period from September 11, 2008, to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify any non-VA clinical providers who 
have treated him for a GI or ulcer complaint 
since September 2008.  The Veteran's response 
should be documented in writing and 
associated with the claims file.  

2.  Obtain medical treatment records from VA 
facilities from September 10, 2008 to the 
present.  Obtain a list of the Veteran's 
active medications from September 2008 to the 
present, so that the examiner is able to 
determine the frequency with which the 
Veteran refilled omeprazole (Prilosec) during 
the relevant period.

3.  After completion of the development 
directed above, the Veteran should be 
afforded VA gastrointestinal examination.  
The claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
records from September 11, 2008 to the date 
of the VA examination.  The examiner should 
summarize the severity of GI or ulcer 
complaints or symptoms reflected in the 
records and should describe the frequency of 
refills of medications prescribed to control 
symptoms of the service-connected ulcer 
disability.  Necessary diagnostic testing 
should be conducted.  The examiner should 
describe the current severity of the service-
connected ulcer disability, and explain 
whether the level of severity of symptoms has 
fluctuated during the period from September 
11, 2008 to the present.  The examiner should 
describe whether the Veteran has manifested 
mild ulcer symptoms, whether there have been 
episodes of recurring ulcer symptoms, and, if 
so, how frequently the symptoms have 
appeared, whether melena, hematemesis, 
anemia, or weight loss have been manifested, 
and whether the ulcer symptoms have been 
incapacitating at any time since September 
10, 2008.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

4.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate the claim on 
appeal.  If such action does not resolve the 
appeal, a supplemental statement of the case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


